DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 December 2021 has been entered. 
Response to Arguments
Applicant's arguments filed 7 December 2021 have been fully considered but they are not persuasive.
Applicant argues that element 14 in Zepeda cannot be considered as the first introducer in the present application, isolation layer 18 in Zepeda cannot be considered as the moveable sleeve in the present application and the electrode 16 in Zepeda cannot be considered as the optical fiber in the present application.  However, Zepeda 
Applicant argues that Zepeda fails to disclose that the optical fiber may be introduced through the electrode 16 and emit light in the range of 700-1300nm as the electrode in Zepeda has a distal end made of NiTi hypodermic tubing or “can be made of a variety of conductive material, both metallic and non-metallic” and thus it can therefore be assumed that the electrode 16 in Zepeda is not made of a material allowing light in the wavelength range to be transmitted through the electrode 16.  This is not found to be persuasive as the light need not be transmitted through the electrode as Zepeda teaches that one of more of the secondary electrodes 14 and 16 can be an arm for the purposes of introducing the optical fiber (Col. 5, lines 40-52) and as set forth below the optical fiber along with the electrode 16 must be arranged within 18 (see for example Fig. 4).
Applicant’s arguments with respect to “positioning a first temperature sensor at or near a boundary of the tumor, wherein said first temperature sensor is arranged at said first lead proximal to said light energy emission area and whereby said first temperature sensor is closer to the boundary than the energy emission area” is moot as Zepeda is no longer being relied upon to teach this limitation.  
Applicant’s arguments with respect to claim 17 are moot as Zepeda is no longer being relied upon to teach claim 17.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 17 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2003/0083566 A1 to Dowlatshahi (Dowlatshahi).
Regarding claim 17, Dowlatshahi teaches a method for heat treatment of a tissue (title), said method comprising inserting a first lead (14) comprising a first tissue heating element (18) into a tumor such that a distal end of the first lead is positioned within the tumor (40), wherein said first tissue heating element comprises an optical fiber ([0034] which states that “The laser probe 14….is adapted to receive an optical fiber 18.”) positioned inside said first lead ([0034]) used for providing light through an optical fiber to a light energy emission area arranged at a distal end of said first lead ([0035] which states “ More specifically, the laser probe 14 includes a thin metallic cannula for insertion into the tumor mass and an optical fiber for receiving and transmitting the laser light or radiation to the tumor mass, whereby the optical fiber is inserted into the cannula such that a chosen physiologically acceptable fluid or anesthetic agent can flow between the cannula and the optical fiber as described in the '396 patent which is herein incorporated by reference as discussed above.”), and wherein said light energy transmission area is a bare fiber tip (US 5,169,396 which is incorporated by reference into Dowlatshahi teaches a bare fiber tip 18), positioning a second lead (16) comprising a first temperature sensor (32) so that the first temperature sensor is positioned at or .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 5, 6, 9-10, 13 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,090,105 to Zepeda (Zepeda) in view of US 2008/0033422 A1 to Turner et al. (Turner).
Regarding claim 1, Zepeda teaches a method for heat treatment of tissue (title), said method comprising inserting a first lead (one of the 16 in combination with 18 as disclosed in Col. 5, lines 17-25 and 40-52) which comprises a moveable outer sleeve (14) and a first tissue heating element (16 which includes an insulation sleeve 18 in which 16 is arranged, Col. 5, lines 17-25 and 40-52) into the tumor interstitially such that a distal end of the first heating element is positioned within the tumor (see for example Col. 6, lines 32-40), wherein said first tissue heating element comprises an optical fiber positioned inside said first heating element (Col. 5, lines 40-52 and as stated above the 
However, Zepeda does not specifically teach wherein said light energy emission area is a bare fiber tip, a diffuser, or an energy transmission window. However, it is asserted that one having ordinary skill in the art at the time of the invention would have been reasonable apprised of how to configure the lead and fiber to guide light as an obvious matter of engineering design choice based on the suitability for the intended use (here to provide thermal therapy to a tissue mass).
Zepeda further teaches that “It will be appreciated that devices similar to those associated with RF multiple elected device 12 can be utilized with laser optical fibers, microwave devices and the like.”  However, neither Zepeda not Kaplan specifically teaches a wavelength range of 700 to 1300nm.  It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have selected an appropriate range of wavelength since it has been held that where the general conditions of a claim are disclosed (providing thermal therapy to a tissue mass and more specifically tumors) in the prior art, discovering the optimum or workable 
However, Zepeda is additionally silent with respect wherein said first temperature sensor is arranged at said first lead proximal to said light energy transmission area and whereby said first temperature sensor is closer to the boundary than the energy transmission area.  Turner teaches an analogous method to that of Zepeda where the thermal applicator includes a temperature sensor (118, Fig. 1) positioned along the applicator body at a point corresponding to an outer margin of an expected heating area of the tissue ([0024]).  Turner goes on to teach that the temperature sensor is displaced from the radiating means corresponding to the approximate location of an outer margin of the expected heating area ([0024]).  It would have been obvious to one having ordinary skill in the art the time of the invention to have located the temperature sensor relative to the emission area as taught by Turner so as to help ensure that the healthy tissue is not damaged while also helping to ensure that the desired thermal does is achieved within the tumor ([0026]).
Regarding claims 2 and 6, Zepeda in view of Turner teaches the method of claim 1 as well as Zepeda teaching that there is a relatively significant amount of activity in the area of hyperthermia as a tool for treatment of tumors and that it is known that elevating the temperature of tumors is helpful in the treatment and management of cancerous tumors (Col. 1, lines 26-42). However, Zepeda is silent with respect to the temperature specifically being in the range of 42.5-48oC or 43-46oC. It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the oC or 43-46oC, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding claim 5, Zepeda in view of Turner teaches the method of claim 1 as well as Zepeda teaching wherein positioning the first temperature sensor at or outside a boundary of the tumor comprising inserting a second lead comprising the first temperature sensor into the tumor (Col. 5, lines 57-67).
Regarding claim 9, Zepeda in view of Turner teaches the method of claim 1 as well as Zepeda teaching the controlling being performed by a control system comprising a microprocessor coupled to the first lead (Col. 9, line 12-Col. 10, line 55), but not specifically wherein the method is automated. It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the invention to have automated the method, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.
Regarding claim 10, Zepeda in view of Turner teaches the method of claim 1 as well as Zepeda teaching wherein the first lead comprises a plurality of longitudinally separated temperature sensors (see for example Col. 5, line 57- Col. 6, line 20) and controlling the energy provided to the first tissue heating element comprises controlling the energy provided in response to temperatures measured by the plurality of longitudinally separated temperature sensors (see for example Col. 9, lines 12-27).
Regarding claim 13, Zepeda in view of Tuner teaches the method of claim 5 as well as Zepeda wherein the second lead comprises a plurality of longitudinally .
Claim(s) 3 and 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zepeda and Turner as applied to claim 1, and further in view of US 2003/0163177 A1 to Eggers et al. (Eggers).
Zepeda in view of Turner teaches the method of claim 1, as well as Zepeda teaching that there is a relatively significant amount of activity in the area of hyperthermia as a tool for treatment of tumors and that it is known that elevating the temperature of tumors is helpful in the treatment and management of cancerous tumors (Col. 1, lines 26-42). However, Zepeda does not specifically teach wherein said predefined temperature range is set to kill tumor cells and avoid destruction of tumor antigens, and wherein said heat treatment is configured for providing tumor antigens for inducing an immune response to a tumor in a mammal. Eggers teaches a system, method and apparatus for localized heating of tissue that takes advantage of different thermotherapy regimes, so that tumor cells, at different occasions can be induced to undergo heat shock, apoptosis or necrosis ([0227]). Eggers teaches that mild and moderate heat shock, which is induced by thermotherapy, could be used to maximize tumor antigen presentation to immunoresponsive cells, and lead to an immune response to tumor cells, wherever they might reside in the body ([0233]). It is asserted that it would have been obvious to one having ordinary skill in the art at the time of the .
Claim(s) 11 and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zepeda and Turner as applied to claim 1, and further in view of US 2009/0076499 A1 to Azure (Azure).
Zepeda in view of Turner teaches the method of claim 1, but not imaging the tumor before and/or during the insertion of the first lead into the tumor, wherein said imaging provides information about one or more of: tumor size, tumor location, location of a blood vessel in the tumor, and location of a duct in the tumor. Azure teaches an analogous apparatus (10) as well as an imaging system (260) for locating and/or categorizing the target tissue region and/or locations or positioning the device during use ([0048]). It would have been obvious to one having ordinary skill in the art at the time of the invention to have included the imaging and image analysis of Azure in the method of Zepeda so as to locate and/or characterize the target tissue and/or locate or position the device during use as taught by Azure ([0048]).
Claim(s) 14 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zepeda and Turner as applied to claim 1 above, and further in view of US 2006/0247618 A1 to Kaplan et al. (Kaplan).
Regarding claims 14 and 16, Zepeda teaches the method of claim 1, but not determining a depth of a light energy emission area of said first tissue heating element when said first lead is being positioned, by providing a scale of said first lead and a reference point on said sleeve or locking said first tissue heating element and said sleeve in position by a locking means arranged at said sleeve. Kaplan teaches an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAITLYN E SMITH/Primary Examiner, Art Unit 3794